


FIFTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Fifteenth Amendment to Employment Agreement is made and entered into as of
January 1, 2009, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Thomas Martin ("Executive").




Recitals


A)  
On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)  
Said Employment Agreement has been amended on fourteen prior occasions;



C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement


1.           Section 2.1 of the Agreement which provides:


2.1           Salary.  For Executive's services hereunder, Employer shall pay as
base salary to Executive the amount of $241,892 during each year of the
Employment Term.  Said salary shall be payable in equal installments in
conformity with Employer's normal payroll period. Executive shall receive such
salary increases, if any, as Employer, in its sole discretion, shall determine.


is hereby amended, effective January 1, 2009, to provide as follows:


2.1           Salary.  For Executive's services hereunder, Employer shall pay as
base salary to Executive the amount of $246,800 during each year of the
Employment Term.  Said salary shall be payable in equal installments in
conformity with Employer's normal payroll period. Executive shall receive such
salary increases, if any, as Employer, in its sole discretion, shall determine.


 
2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.







Executed in San Diego, California, as of the date first written above.








EXECUTIVE                                                                                                EMPLOYER
PRICESMART, INC.


Thomas
Martin                                                                                     By:          ______________________ 


______________________                                                              Name:    Jose
Luis Laparte


                                     
Its:           President                                

